 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    I.F. et al.,                                      No. 2:18-cv-00673-JAM-CKD
12                        Plaintiffs,
13             v.                                       ORDER
14    CITY OF VALLEJO, et al.,
15                        Defendants.
16

17

18   I.       INTRODUCTION

19            Presently pending before the court is plaintiff I.F.’s motion to compel discovery

20   production. (ECF No. 27.) This matter came on regularly for hearing on July 10, 2019. The

21   parties filed a joint statement regarding the discovery dispute on July 3, 2019. (ECF No. 28.)

22   Maya Sorensen appeared on behalf of plaintiff I.F. and Timothy Smyth appeared on behalf of

23   defendants. Plaintiff R.F. was not represented at the hearing, but Ms. Sorensen indicated that

24   plaintiff R.F. joins in the motion to compel.

25            At the hearing, Lieutenant Steve Cheatham was present with a complete copy of Officer

26   Ryan McMahon’s personnel file from the City of Vallejo Police Department, which the court

27   reviewed in camera. After reviewing the file, carefully considering the parties’ joint statement

28   and the applicable law, and good cause appearing therefor, the court FINDS AS FOLLOWS.
                                                        1
 1   II.    RELEVANT BACKGROUND

 2          Plaintiffs bring this 1983 survivor action against the City of Vallejo and Officer

 3   McMahon, relating to the use of lethal force against Ronell Foster, which occurred on February

 4   13, 2018. (See generally ECF No. 8.) Plaintiffs bring claims for violations of the Fourth and

 5   Fourteenth Amendment, as well as a Monell claim, and several pendant state law claims. (Id.)

 6          On August 8, 2018, plaintiff I.F. served her Request for Production of Documents and

 7   Things (Set One) (“RFP1”), which included a request for Officer McMahon’s personnel file,

 8   including hiring, performance evaluations, background investigations, and his mental and

 9   physical condition at the time of the incident. (ECF No 28 at 2, 4.) Defendants produced some

10   responsive information but withheld other information, raising various objections including

11   relevance and asserting the official information privilege. (See ECF No. 28-1.) The parties met

12   and conferred regarding the disputed information on May 30, 2019 and on June 18, 2019. (ECF

13   No. 18 at 2.) The pending motion to compel ensued. (ECF No. 27.)

14          Plaintiffs seek to compel production of “information regarding Defendant McMahon

15   contained in RFP1 Request Nos. 6 (Defendants hiring and background investigations), 8

16   (Defendants’ job performance evaluations and supervision [from seven years prior to the incident

17   to the present]), and 10 (Defendants’ physical and mental condition during the incident).” (ECF

18   No. 28 at 5.) The parties dispute whether the information sought is relevant and, if it is relevant,

19   whether it is subject to the official document privilege. (See generally, ECF No. 28.)

20   III.   LEGAL STANDARD
21          Under the Federal Rules of Civil Procedure, “[p]arties may obtain discovery regarding any

22   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

23   of the case, considering the importance of the issues at stake in the action, the amount in

24   controversy, the parties’ relative access to relevant information, the parties’ resources, the

25   importance of the discovery in resolving the issues, and whether the burden or expense of the

26   proposed discovery outweighs its likely benefit. Information within this scope of discovery need
27   not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

28   ////
                                                        2
 1           A.      Relevance

 2           Before determining whether the information plaintiffs seek is privileged, the court must

 3   first determine if it is relevant.

 4                   Although in general the party seeking to compel discovery bears the
                     burden of showing that his request satisfies the relevance
 5                   requirement of Rule 26, the court in Kelly v. City of San Jose, 114
                     F.R.D. 653, 667-68 (N.D.Cal.1987), concluded that in the context of
 6                   civil rights excessive force cases against police departments,
                     plaintiffs may suffer great difficulties if courts impose demanding
 7                   relevancy standards on them. Because it is unlikely that such a
                     plaintiff would know the contents of confidential police files, the
 8                   court suggests that it should be “sufficient for a plaintiff to show how
                     information of the kind that is likely to be in the files could lead to
 9                   admissible evidence.” Id. at 667-68.
10   Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995).

11           B.      Official Information Privilege

12           A disclosing party may seek to withhold relevant discovery if such information is

13   privileged. “The scope of an evidentiary privilege in a 42 U.S.C. [§] 1983 civil rights action is a

14   question of federal law. State law may provide a useful referent, but it is not controlling.” Breed

15   v. U.S. Dist. Court for N. Dist. of California, 542 F.2d 1114, 1115 (9th Cir. 1976); see also Kelly

16   v. City of San Jose, 114 F.R.D. 653, 655 (N.D. Cal. 1987) (“in a civil rights case brought under

17   federal statutes questions of privilege are resolved by federal law”).

18           Under federal common law, there is a privilege for official information. See Kerr v. U.S.

19   Dist. Ct. for the Northern Dist., 511 F.2d 192, 198 (9th Cir.1975).

20                   In determining what level of protection should be afforded by this
                     privilege, courts conduct a case by case balancing analysis, in which
21                   the interests of the party seeking discovery are weighed against the
                     interests of the governmental entity asserting the privilege. In the
22                   context of civil rights suits against police departments, this balancing
                     approach should be “moderately pre-weighted in favor of
23                   disclosure.”
24   Soto, 162 F.R.D. at 613 (internal citations omitted).

25           A party raising this objection must first make a substantial threshold showing, in the form

26   of “a declaration or affidavit from a responsible official with personal knowledge of the matters to
27   be attested to in the affidavit.” Id. A so-called Kelly affidavit must include:

28                   (1) an affirmation that the agency generated or collected the material
                                                        3
 1                       in issue and has maintained its confidentiality; (2) a statement
                         that the official has personally reviewed the material in question;
 2                       (3) a specific identification of the governmental or privacy
                         interests that would be threatened by disclosure of the material to
 3                       plaintiff and/or his lawyer; (4) a description of how disclosure
                         subject to a carefully crafted protective order would create a
 4                       substantial risk of harm to significant governmental or privacy
                         interests, and (5) a projection of how much harm would be done
 5                       to the threatened interests if disclosure were made.

 6

 7   Soto, 162 F.R.D. at 613 (citing Kelly 114 F.R.D. at 670). If a party has submitted a sufficient

 8   Kelly affidavit, then the court will review the disputed information in camera and balance the

 9   parties’ interests. Id.

10   IV.     DISCUSSION

11           A.       Relevance

12           According to defendants, they “have already produced all relevant, responsive documents

13   in [their] possession under protective order related to any disciplinary action, internal affairs

14   investigations, confidential citizen complaints, training records and commendations in [their]

15   possession and control.” (ECF No. 28 at 12.) Defendants assert that they have only objected “to

16   the Requests for personnel records which seek production of more sensitive background

17   investigation and hiring documents.” (ECF No. 28 at 12.) The California law requires that police

18   officers be subjected to rigorous background screening which consists of the following:

19                •   Background Narrative Report (CR 1953(g));
                  •   Personal History Statement (CR 1953(c));
20                •   DOJ/FBI Fingerprint Returns and Firearms Clearance (CR
                      1953(e)(3));
21                •   Driving Record Check (CR 1953(e)(4));
                  •   Local Law Enforcement Agency Record Checks (CR 1953(e)(3));
22                •   Credit Records Check (CR 1953(e)(11));
                  •   Education Verification (CR 1953(e)(5));
23                •   Citizenship/Age Verification (CR 1953(e)(1 and 2));
                  •   Military History Check (CR 1953(e)(10));
24                •   Dissolution of Marriage Check (CR 1953(e)(8));
                  •   Employment History Checks (CR 1953(e)(6));
25                •   Relatives/Personal References Checks (CR 1953(e)(7));
                  •   Neighborhood Checks (CR 1953(e)(9)); and
26                •   Medical/Psychological Clearances (CR 1954(e) and 1955(f)).
27   (ECF No. 28 at 13.)

28   ////
                                                         4
 1          The withheld files include this pre-hiring information collected pursuant to California law.

 2   Defendants persuasively argue that this information is not relevant because “[p]laintiffs . . . do not

 3   allege inadequate screening as a basis of Monell liability in their First Amended Complaint.”

 4   (ECF No. 28 at 15.)

 5          The only mention of hiring in the First Amended Complaint is found in the section

 6   entitled “Parties,” where plaintiffs state “one or more DOE defendants was at all material times

 7   responsible for the hiring, training, supervision, and discipline of other defendants, including Doe

 8   Defendants.” (ECF No. 8 at 5.) This does not state a claim of inadequate screening or negligent

 9   hiring, but is merely an uncontroversial assertion of fact—someone was responsible for hiring

10   Officer McMahon.

11          However, plaintiffs claims that their oblique reference to Officer McMahon’s hiring

12   sufficiently raised inadequate screening as a basis of their Monell claim. (ECF No. 28 at 8.) In

13   support of this proposition, plaintiffs rely on T.D.P. v. City of Oakland, where the court ordered

14   the production of the defendant officers’ hiring file because “[i]n a Monell claim, the plaintiff

15   alleges that the municipal defendants ‘failed to properly hire’ the defendant officers.” No. 16-

16   CV-04132-LB, 2017 WL 3026925, at *3 (N.D. Cal. July 17, 2017). Contrary to plaintiffs’

17   argument, the court in T.D.P. was not suggesting that any Monell claim alleges failure to properly

18   hire. Rather, the court was citing to specific language in the complaint in that case. See Id., n.17

19   (citing to “Compl.—ECF No. 1 at 10–11 (¶ 39)”).

20          Here, there is no mention of improper screening or negligent hiring under plaintiffs’
21   Monell claim. Instead, the First Amended Complaint clearly alleges, “Defendants City of Vallejo

22   and Does 26-50 failed to properly train, instruct, monitor, supervise, evaluate, investigate,

23   and discipline Defendants McMahon, and DOES 1-25, and other VPD personnel, with deliberate

24   indifference to Plaintiffs’ and Decedent’s constitutional rights, which were thereby violated as

25   described above.” (ECF No. 8 at 14 (emphasis added).) Additionally, none of plaintiffs’ state

26   law claims implicate improper screening or negligent hiring.
27          Therefore, relevance of the withheld information cannot be established in relation to

28   failure to screen or negligent hiring because plaintiffs have not stated such a claim. Nonetheless,
                                                        5
 1   plaintiffs raise other various grounds for relevance.

 2          Based on the joint statement alone, however, the court was unable to ascertain whether the

 3   withheld information was relevant under any of the alternative theories proposed by plaintiffs.

 4   This is due, in large part, to the lack of clarity from defendants as to what was being withheld.

 5   Indeed, while defendants referred to the Officer McMahon’s hiring file, it was unclear if other

 6   post-hiring personnel documents were being withheld.

 7          As a result, the court reviewed the withheld information in camera. After the review, the

 8   court concludes that the majority of the documents are not relevant to the matter at hand, even

 9   under the liberal standard for excessive force cases, because such documents are not likely to lead

10   to admissible evidence under the claims in the First Amended Complaint. See Soto, 162 F.R.D.

11   at 610 (N.D. Cal. 1995). However, three of the withheld documents are relevant to plaintiffs’

12   claims—the Field Training Manual; the SB 719 Pursuit Policy Training Attestation; and the

13   Internal Investigation from 2019.

14          B.      Official Information Privilege

15          The parties also dispute whether or not defendants submitted a sufficient Kelly affidavit

16   necessary to trigger a consideration of the official document privilege. (See EFC No. 28 at 8-18.)

17   This is a moot issue because the court was required to review the documents in camera to

18   determine their relevancy.

19          Moreover, even assuming that defendants’ Kelly affidavit was sufficient, plaintiffs’

20   interest in disclosure of the relevant information outweighs the defendants’ governmental or
21   privacy interests. The identified relevant information pertains to the training of Officer

22   McMahon and an internal investigation of conduct by Officer McMahon, all of which may lead to

23   the discovery of admissible information in this case. Indeed, there is no indication that the

24   disclosure of this information will harm the governmental or privacy interests of defendants

25   because (1) there is a protective order in place in this matter and (2) defendants have already

26   disclosed other information related to the training and internal investigations of Officer
27   McMahon. See Soto, 162 F.R.D. at 613; Kelly 114 F.R.D. at 670.

28   ////
                                                        6
 1   V.        CONCLUSION

 2             Accordingly, IT IS HEREBY ORDERED that:

 3             1. Plaintiffs’ motion to compel discovery production (ECF No. 27) is GRANTED IN

 4                   PART AND DENIED IN PART on the terms of this order.

 5             2. Within seven (7) days of this order, defendants shall produce the following documents

 6                   in Officer Ryan McMahon’s personnel file, in accordance with the protective order

 7                   (ECF No. 21): the Field Training Manual; the SB 719 Pursuit Policy Training

 8                   Attestation; and the Internal Investigation from 2019.

 9   Dated: July 12, 2019
                                                          _____________________________________
10
                                                          CAROLYN K. DELANEY
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16   14/I.F.673.order mtc

17

18

19

20
21

22

23

24

25

26
27

28
                                                           7
